Case 4:18-cv-00468-RGE-CFB Document 2 Filed 12/17/18 Page 1 of 10

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT

 

 

   
  

for the
District of
Division
) Case No.
Maru Cf Lantn ) (to be filled in by the Clerk's Office)
)
() ~— Plardiff() )
(Write the full name of each plaintiff who is fi ling this complaint.
If the names of all the plaintiffs cannot fit in the space above, ) ~ -
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-Vy-
)
) RECEIVED
DEC 17 2018
: i CLERK OF DISTRy
Defendant(s) b CHA Mod CT COURT.
(Write the full name of each defendant who is being sue Ifthe ~ .. ) oe SOUTHERN NDI ISTRICT OF OWA |

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT AND REQUEST FOR INJUNCTION

I The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed. oo.

Name

Street Address
City and County AD
State and Zip Code ( KO

Telephone Number (FT

E-mail Address | los Oe 4 Ki ze ra \. COW? .

ry

 

 

 

B. The Defendant(s) —
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or.title (if mown). Attach additional pages if needed.

Page J of 6
Case 4:18-cv-00468-RGE-CFB Document 2 Filed 12/17/18 Page 2 of 10

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

Defendant No. 1
Name Ky 2 Z e ‘Ths
Job or Title (ifknown)
Street Address
City and County
State and Zip Code Poul 4 S030 G.
Telephone Number &: Cysw) 2eag— TE), ] t

E-mail Address (if known)

 

   

 

 

Defendant No. 2

Name Ryan Maminn, her

Job or Title (if known) L Qs Mdyes Q\ize,
Street Address ZS EAS 1S rece gs
City and County SS Gn :

State and Zip Code pas 4 SU0804

Telephone Number 45) Ze SK 1

E-mail Address (if known)

 

 

Defendant No. 3

Name Danna Lhusler

Job or Title renown) Se VIB es Names Pi\ie Oepedtwernt
Street Address Dt \ |S SED nog

City and County MAD VS , ‘Ns

State and Zip Code aK VA, OF
Telephone Number (AIS \ZES 7 AE) (

E-mail Address (if known)

 

 

Defendant No. 4

‘ae Ds (Moines Police Department

 

 

Job or Title (if known)
Street Address ZS Fak LS NR peet
City and County Des Winds. Pak.

 

State and Zip Code

EPIWIAL 04,
Telephone Number ( o/s ) Les ~~ L851 i

E-mail Address (if known)

 

 

Page 2 of 6
Case 4:18-cv-00468-RGE-CFB Document 2 Filed 12/17/18 Page 3 of 10

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction AAD od. Sees ay \
Defendant No. BS / Cc
Name Oly ot (VOWS

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

Defendant No. Y
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

Defendant No. q .
Name Cl, of Vt Ds Mig
Job or Title (if known) ~  G

Street Address

City and County

State and Zip Code

Telephone Number

E-mail Address (if known)

 

 

 

 

 

 

Defendant No. g

Name /

Job or Title (if known) Stay Hu F SH LOT
Street Address L304 ru LA My j

City and County Ys Wands Pol Lipely
State and Zip Code Au, SD DB] ] Y

Telephone Number CID! a 2 —— — 26 GO

E-mail Address (if known)

 

 

ie

 
Case 4:18-cv-00468-RGE-CFB Document 2 Filed 12/17/18 Page 4 of 10

‘ 4
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction NKdl Ava ofl? Sack He 7

Defendant No G
Name
Job or Title (if known)
Street Address

City and County vs MWanls ,_ Pat oc COAnmMy
State and Zip Code Toy v3 a Spa) ub
Telephone Number (As) LSO- OO Lo

E-mail Address (if known)

Defendant No. / D
nine TE. AU Depouct Vou4— et Anan,
—Oni lend —

Job or Title (if known)

 

 

 

 

 

 

 

 

 

Street Address TZ 207) Buét/A Ag
City and County Des MAMzZs 5 20\ Causrtn,
State and Zip Code aun so te { ay YJ

 

Telephone Number e1<) 47S Zh)

E-mail Address (if known)

Defendant wf
Nami
Job or Title (if known)
Street Address
City and County

State and Zip Code
Telephone Number

 

 

 

 

 

 

 

E-mail Address (if known}

 

Defendant No.
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 
Case 4:18-cv-00468-RGE-CFB Document 2 Filed 12/17/18 Page 5 of 10

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the

parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties

is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Con, ey
are at issue in this case. II | parties have eed Com eto
rights ee es ee BG 6,4 9,14.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

 

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is acitizen of the
State of (name)
b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

¢e

Page 3 of 6
Case 4:18-cv-00468-RGE-CFB Document 2 Filed 12/17/18 Page 6 of 10

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

IL.

 

b. If the defendant is a corporation
The defendant, (name) , iS incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) :

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other-relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

Mes , az AVZ017 , Dahle
A. Chat did the events aes rise to dicey f Serpe | WD DES Mawr Zor La pres Apvee

ler Tied ges i manu OR oA piletion ne lili hes er
Chae of prrend ret 4 Sard DawB . bag, Mar .
Biron of cu ui) rats, Ages Hee Wag Mar (LEY the ts, we coral
Vlotion obey \ vTmwss Voech®S 11 Yann Pies ; ys hee P i
peal.

What date and approximate time did the events giving rise to your claim(s) oncur? 7A 1 werd

| oma 1 3{Zal0 —
pects 3 Sate AER FoR coor ik First ie

ite. Wareasmerk En iz|Zo\7 people
aA innate fobs yn Maen ssed with ol ego ms. bglets
1 howe ere

Vidldtoy !

  
   

 

Page 4 of 6
Case 4:18-cv-00468-RGE-CFB Document 2 Filed 12/17/18 Page 7 of 10

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

C. What are the facts underlying your claim(s)? (For Be What peered toy to you? Me did what?
Was anyone else involved? a else saw what happened?)

Aro, Speation Chirac 2 ith empty 4 la35 Sk
Goh Cpabiied Sugstange An, p20 Mey property 2s
gezed While. MASPoeses POSSESSION I vavehiele (ved rey
Nowe nant, (ise disniased ape wot cerned, V2

/ . tk of Whe home
vVIAS 2 Lom eee

Pek pee pningss paces oP ct
ptr Seribesy Lhilk ~rv IN im

IV. Irreparable Inju aaphirr Vaoti fig Milt 4D feorert”

rreparable Inj ry Link od 1S en oncbecl cenect Jy het pagent. eee

Explain why monetary ant oh at a later time would not “ave compensate you iatned the injuries you 0¢
sustained, are sustaining, or will sustain as a resuJt of the events described above, or why such eer nt” wees
could not be measured. Of 028 VCE

Mares ( Wie aS well 2s Sowa Depactrert—oFf | -
UM edeotior Let 1S awn wery Hang “Ts Pete
odai\ ity +o \e. 74 has ML

Wee mee Ui ai
sedge bl wee dowd 0 oe ee imei Noerthes

een vivlekede

 

 

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the “Ric you claim you are entitled to actual or

punitive money damages. TT @w~aAS ing Og 000,000 FOr, emoadrncl,

hysrcad, meniak anguish aASo ‘aski “
fnceshraann arber we pt no yess Aor td an WAtaas ANG

My family oe mnyselhanall evil proceeding “ve
fhnal (zed + She reShUNY, orga Snakd mecluke

WES MWe Colioz Vepact rent Pst zs Mones

ree V2 Gane and To WI Wr Sat" oe
Childerosecmion QeMNtz 6 Oe oe TW eS OF
Newmann, Sieh man Cf. £5) Lar ne

 

Page 5 of 6
Cashdidepedauteece diel sotihdnt red : ges of 10

wah
Be as, YjatA 4 fat ugh Jam Chat

f lord of here mitjaly 9!
i nine 55 Vaal. Dee Kile @. gle

Three months , whi Ls Gf) creel and
vrusitl tor a frst oPlense.. “he harassnant™
nas tonhweed and L pon th bar thet

Wwery ey 3 bey sed AStVAIrCe Ane

IT Can not he/p They! CK Spe SE Dy har
of retifiation | Art Corning Ap 2

fom Were apeot
Case 4:18-cv-00468-RGE-CFB Document 2 Filed 12/17/18 Page 9 of 10

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep 4 current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Z| 10] LO | Vv

Signature of Plaintiff Nye, LPO
Printed Name of Plaintiff Mam Anan

B. For Attorneys ;

 

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
Case 4:18-cv-00468-RGE-CFB Document 2 Filed 12/17/18 Page 10 of 10

 

 

es
ce
USA

   
 

“Barn Swallow

 

£5

Ll. 84

> £5:

WEE \\Spemea la-jouse.

iy = rer: Clee OF COAT im 300

ws enna Se S204

Sos0s820aq case ~ clay Melle hier dd

o
co ee

 
